DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed August 2, 2022 have been entered into the file. Currently, claim 5 is amended, claims 10-19 are cancelled, and claim 22 is new, resulting in claims 5-9 and 20-22 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-9 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2010/0035500)1 in view of Oku (JP H11-131346)2.
With respect to claims 5-7, 9, and 22, Kimura teaches a nonwoven fabric (fibrous sheet) which is easy to tear and has stretchability and self-fastenability (paragraph [0001]). The nonwoven (fibrous sheet) is obtained by subjecting a conjugated (or composite) fiber having a latent ability of crimping by heating to a high-temperature water vapor (or high-temperature moisture) to develop a three-dimensional crimp and to allow the crimped fiber to entangle with another (paragraph [0015]). In the crimp development the form of the fiber changes into a three-dimensional form such as a coil-like form (paragraph [0050]). The average curvature radius of the fiber crimp is 20 to 200 microns (paragraph [0016]). In the nonwoven fabric the conjugated fibers are arranged with putting the length direction thereof mainly in a direction parallel to the nonwoven fabric surface (paragraph [0035]). The conjugated fibers comprise a plurality of resins which are different in thermal shrinkage and form a phase separation structure (paragraph [0035]). As can be seen in FIG. 1, the sample 1 has a length direction and a width direction (FIG. 1). Kimura further teaches that such a nonwoven fabric has a high stretchability without containing a rubber or an elastomer (contains only a nonelastomer material) (paragraph [0052]).
Kimura further teaches as long as the stretchability of the nonwoven fabric is maintained after drying, the drying can employ a conventional manner, for example in a manner allowing hot air to pass through the nonwoven fabric (paragraph [0104]).
Kimura is silent as to the nonwoven being dried at a temperature in a range from 120oC to less than 160oC.
Oku teaches an entangled nonwoven fabric comprising ultrafine fibers with fibers having a specific crimp (paragraph [0008]). The latently crimpable fiber is a composite fiber in which two types of polymers having different components are arranged in an eccentric core-sheath type or a side-by-side type and develops crimp due to the difference in shrinkage rate of the two types of polymers (paragraph [0024]). The nonwoven fabric has a low modulus (paragraphs [0013]-[0014]). After formation of the fabric the entangled web was dried at 120oC using an air dryer to obtain a low modulus non-woven fabric (paragraph [0053]).
Since both Kimura and Oku teach stretchable nonwoven fabrics comprising crimped fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven of Kimura to be dried at 120oC using an air dryer because it is a known temperature in the art for drying and producing a low modulus (i.e., stretchable) crimped fiber nonwoven fabric.
Kimura in view of Oku teaches the claimed invention above but does not expressly teach the nonwoven satisfying the thickness formula in claim 5, the stress at extension formula in claim 6, or the compression elastic modulus in claim 9. It is reasonable to presume that the above is inherent to Kimura in view of Oku. Support for said presumption is found in that Kimura in view of Oku teaches the use of similar structure and materials as the instant invention as well as a similar method of making. The final product of Kimura in view of Oku also exhibits similar properties to the instant invention.
With respect to similar structure, page 34, lines 15-16 the instant specification discloses the basis weight of the fibrous sheet is more preferably 50-200 g/m2. The thickness of the fibrous sheet is more preferably 0.4 to 2 mm (instant specification; page 34, lines 23-25). The bulk density of the fibrous sheet is more preferably 0.05-0.2 g/cm3 (instant specification; page 34, line 28 – page 35, line 4). The fibrous sheet has an air permeability measured by the Frazier method of particularly preferably 10-200 cm3/(cm2 second) (instant specification; page 35, lines 14-17).
Similarly, Kimura teaches a basic weight (basis weight) of more preferably about 30-200 g/m2 (Kimura; paragraph [0070]). The thickness is more preferably about 0.4-1.5 mm (Kimura; paragraph [0070]). The bulk density is particularly about 0.07-0.15 g/cm3 (Kimura; paragraph [0067]). The air-permeability is more preferably about 10-200 cm3/(cm2 second) as measured by the Frazier test method (Kimura; paragraph [0083]).
Further with respect to similar structure, the fibrous sheet of the instant invention is preferably a nonwoven fabric containing crimped fibers in a coiled shape (instant specification; page 36, lines 17-27). The nonwoven fabric preferably is not substantially fusion bonded, and the crimped fibers are mainly entangled together with their crimped coil portions bound or hooked (instant specification; page 36, line 28 – page 37, line 2). Further, it is preferable that most crimped fibers are oriented substantially parallel to a sheet surface (instant specification; page 37, lines 3-8). The fibers have an average fineness of more preferably 1 to 5 dtex (instant specification; page 43, lines 2-3). The average fiber length is more preferably 25-75 mm (instant specification; page 43, lines 8-9). The number of crimps after heating is preferably 35-150 crimps/25 mm (instant specification; page 43, lines 27-29). The average curvature radius of circles formed by the crimped fibers is more preferably 50-160 microns (instant specification; page 44, lines 2-4). The average pitch of the coil is more preferably 0.05-0.2 mm (instant specification; page 44, lines 15-16). The preferred ratio of conjugated fiber to non-conjugated fiber is 90/10 to 100/0 (instant specification; page 45, lines 4-10).
Similarly, Kimura teaches the conjugated fibers of the nonwoven after heat treatment crimp into a three-dimensional form such as a coil-like form (a spiral form or shape or a helical or coil spring form or shape) (Kimura; paragraph [0050]). Due to the change in form from crimping the fibers, the nonwoven fabric has a structure where each crimped conjugated fiber is entangled with another to fasten or hook the fiber on another, substantially without being melt-bonded to another (Kimura; paragraph [0062]). It is desirable that most of the fibers constituting the nonwoven are arranged in a direction approximately parallel to the nonwoven fabric surface (Kimura; paragraph [0063]). The average fineness of the conjugate fibers are more preferably about 1-5 dtex (Kimura; paragraph [0048]). The average fiber length is more preferably above 25-75 mm (Kimura; paragraph [0049]). The number of crimps after heating is more preferably about 45-120/25 mm (Kimura; paragraph [0051]). The average curvature radius of the crimped fibers is preferably about 50-160 microns (Kimura; paragraph [0056]). The average pitch between the crimps of the coil-like crimped conjugated fiber is more preferably about 0.05-0.2 mm (Kimura; paragraph [0057]). The preferred conjugated fiber/non-conjugated fiber ratio of 95/5 to 100/0 (Kimura; paragraph [0059]).

With respect to similar method of making, page 45, lines 18-22, the instant specification discloses that the nonwoven fabric containing the crimped fibers can be suitably produced by a method including a step of forming the fibers containing latently crimped fibers into a web and a step of heating the fibrous web and crimping the conjugated fibers. The preferred web formation is a carding method using staple fibers (instant specification; page 45, lines 23-29). Next the fibers of the web are preferably entangled with water flow from both sides (instant specification; page 46, lines 1-10). In the heating step, the fibrous web is heated with high temperature steam and crimped (instant specification; page 47, lines 24-29). The pressure of the high temperature steam can be selected from the range of 0.1-2 MPa, the temperature is selected from the range of 70-180oC, and the treatment speed is selected from the range of less than or equal to 200 m/minute (instant specification; page 49, lines 2-13).
Similarly, Kimura teaches the production process of the nonwoven fabric includes a step of forming a fiber web and a step of heating the web to develop a crimp (Kimura; paragraph [0085]). The web is formed from a carding process using a staple fiber (Kimura; paragraph [0086]). Prior to heating the web, an entangling step is preferably performed by applying or spraying water (Kimura; paragraph [0087]). During the heating step a high-temperature water vapor is sprayed to develop uniform crimp (Kimura; paragraph [0099]). The pressure of the high-temperature water can be 0.1 to 2 MPa at a temperature in the range of 70-150oC at a treatment speed of not more than 200 m/minute (Kimura; paragraph [0102]-[0103]).
Kimura further teaches that sometimes the nonwoven fabric has water remaining therein after the crimp development of the composite fibers of the fiber web (Kimura; paragraph [0104]). If necessary the web after the water vapor treatment may be dried (Kimura; paragraph [0104]). It is necessary that the fibers of the surface of the nonwoven fabric be not bonded by the heat from a forming element for drying in contact with the nonwoven fabric and the nonwoven fabric do not deteriorate in stretchability after drying (Kimura; paragraph [0104]). As long as the stretchability of the fabric is maintained after drying, the drying can employ a conventional manner (or process) (Kimura; paragraph [0104]). As discussed above, Oku discloses producing a low modulus fabric when drying at a temperature of 120oC.

With respect to similar materials, page 38, lines 15-18, the instant specification discloses that the fiber constituting the crimped fiber is a fiber (latently crimped fiber) having an asymmetric or layered (so-called bimetal) structure crimped by heating due to a difference in thermal shrinkage factor (or thermal expansion coefficient) of a plurality of resins. The cross-sectional structure of the conjugate fiber is preferably eccentric core-sheath type or parallel type (instant specification; page 42, lines 14-22). The conjugated fiber is preferably a combination of aromatic polyester-based resins, more preferably a combination of polyalkylene arylate-based resin (a) and a modified polyalkylene arylate-based resin (b) (instant specification; page 40, lines 16-19). The preferred resin (a) is polyethylene terephthalate and the resin (b) may be an elastomer having a C2-4 alkylene arylate (e.g., ethylene terephthalate or butylene terephthalate) as a hard segment and a polyoxyalkylene glycol or the like as a soft segment (instant specification; page 40, line 19 – page 41, line 18).
Similarly, Kimura teaches the conjugate fiber used in the nonwoven preferably has a structure which is like a bimetal structure or a structure having the phases disposed adjacent to each other such as an eccentric sheath-core form and a side-by-side form (parallel type) (Kimura; paragraphs [0046]-[0047]). Kimura further teaches the conjugated fiber preferably has a combination of (a) a polyalkylene arylate resin and (b) a modified polyalkylene arylate-series resin (Kimura; paragraph [0041]). The resin (a) is typically polyethylene terephthalate (PET) (Kimura; paragraph [0041]). The resin (b) may be an elastomer which has a C2-4- alkylene arylate (e.g., ethylene terephthalate and butylene terephthalate) as a hard segment and polyoxyalkylene glycol as a soft segment (Kimura; paragraph [0042]).
Further with respect to similar materials, in the resin (b) of the instant invention, a ratio of the dicarboxylic acid component for reducing the melting point or softening point is more preferably 15-40 mol% based on the whole amount of dicarboxylic acid groups (instant specification; page 41, lines 19-23). A ratio of the diol component for reducing the melting point or the softening point is preferably less than or equal to 10 mol%, based on the whole amount of diol components (instant specification; page 41, lines 23-27).
Similarly, Kimura teaches the proportion of the dicarboxylic acid component lowering the melting point or softening point relative to the total amount of the dicarboxylic acid components is 15-40 mol % (Kimura; paragraph [0043]). The proportion of the diol component lowering the melting point or softening point relative to the total amount of diol components is preferably not more than 10 mol % (Kimura; paragraph [0043]).

With respect to similar properties, on page 31, lines 1-5, the instant specification discloses that the instant invention has a curved surface sliding stress of greater than or equal to 3 N/50 mm. On page 31, line 10 – page 32, line 8, the instant specification discloses that the instant invention has a “hand cut property” evaluated by a breaking strength in the machine (MD) direction of more preferably 10-40 N/50 mm and a breaking strength in the cross direction (CD) of more preferably 1-20 N/50 mm.
Similarly, Kimura teaches a slip stress at curved surfaces in contact (curved surface sliding stress) of not less than 3.0 N/50 mm (Kimura; paragraph [0074]). The strength at break is preferably 7-20 N/50 mm in the length direction (MD) of the bandage (Kimura; paragraph [0076]). The strength at break in the width direction (CD) is more preferably about 0.5-10 N/50 mm (Kimura; paragraph [0079]).
Further with respect to similar properties, the instant invention has an elongation at break in the MD direction of more preferably greater than or equal to 80% and less than or equal to 250% (instant specification; page 32, lines 14-21). The elongation at break in the CD direction is preferably 100-350% (instant specification; page 32, line 28 – page 33, line 2). The recovery rate after 50% extension in the MD direction is more preferably greater than or equal to 90% (instant specification; page 33, lines 3-15). The recovery rate after 50% extension in the CD direction preferably greater than or equal to 80% (less than or equal to 100%) (instant specification; page 33, line 27 – page 34, line 2).
Similarly, Kimura teaches an elongation at break in the length direction (MD) of not less than 80%, for example 80-250% (Kimura; paragraph [0071]). The elongation at break in the cross direction varied from 93-220% (Kimura; Table 1). The recovery of the nonwoven after being subjected to 50% elongation in at least one direction is preferably not less than 95%, for example 95-100% (Kimura; paragraph [0072]). The recovery after 50% elongation in the cross direction varied from 81-99% (Table 2).
As described above Kimura in view of Oku teaches the use of similar structure and materials as the instant invention as well as a similar method of making. The final product of Kimura in view of Oku also exhibits similar properties to the instant invention, and is therefore expected to have the same properties as the claimed invention.

With respect to claim 8, Kimura in view of Oku teaches all the limitations of claim 5 above. Kimura further teaches a basic weight (basis weight) of more preferably about 30-200 g/m2 (Kimura; paragraph [0070]).
The basis weight range of Kimura substantially overlaps the claimed range in the instant claim 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kimura, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 20, Kimura in view of Oku teaches all the limitations of claim 5 above. Kimura further teaches the nonwoven fabric has a slip stress at curved surfaces in contact (curved surface sliding stress) of not less than 0.5 N/50 mm, and preferably not less than 1.0 N/50mm (particularly not less than 3.0 N/50 mm (paragraph [0074]).
The curved surface sliding stress range of Kimura substantially overlaps the claimed range in the instant claim 20. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kimura, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 21, Kimura in view of Oku teaches all the limitations of claim 5 above. Kimura further teaches the nonwoven fabric (fibrous sheet) is suitable for a tape used in medical or support field (such as a bandage or a supporter) (paragraph [0001]).

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 5-8 and 18-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement not enabling the entirety of the claims, are overcome by Applicants amendments to the claims in the response filed August 2, 2022.

Response – Claim Rejections 35 USC §102 and 103
Applicant’s arguments with respect to the amendments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Kimura (US 2010/0035500) not teaching the new claim amendments, specifically the newly added drying temperature. The newly added reference Oku (JP H11-131346) is used in combination with Kimura to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.

	
The remainder of Applicant’s arguments filed August 2 have been fully considered and are not persuasive.
On page 3 of the response Applicant submits that a person skilled in the art would not blow hot air at a high temperature because Kimura teaches the nonwoven can be dried by relatively simple drying means, and they would not blow hot air at a high temperature for a purpose other than drying the water, that is, the purpose of adjusting the value of the formula as in the present specification.
The Examiner respectfully disagrees. Kimura teaches that as long as the stretchability of the nonwoven fabric is maintained after drying, the drying can employ a conventional manner, for example in a manner allowing hot air to pass through the nonwoven fabric (paragraph [0104]). Oku teaches an entangled nonwoven fabric comprising ultrafine fibers with fibers having a specific crimp (paragraph [0008]). The latently crimpable fiber is a composite fiber in which two types of polymers having different components are arranged in an eccentric core-sheath type or a side-by-side type and develops crimp due to the difference in shrinkage rate of the two types of polymers (paragraph [0024]). The nonwoven fabric has a low modulus (paragraphs [0013]-[0014]). After formation of the fabric the entangled web was dried at 120oC using an air dryer to obtain a low modulus non-woven fabric (paragraph [0053]).
Since both Kimura and Oku teach stretchable nonwoven fabrics comprising crimped fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven of Kimura to be dried at 120oC using an air dryer because it is a known temperature in the art for drying and producing a low modulus (i.e., stretchable) crimped fiber nonwoven fabric.
Therefore the ordinary artisan would be motivated to dry the nonwoven of Kimura conventionally at 120oC because it is known in the art to keep the stretchability of the nonwoven, as required by the teachings of Kimura.
In response to applicant's argument that the fabric is not dried for the purpose of fulfilling the claimed equation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On page 4 of the response Applicant submits that the temperature range in claim 2 is specifically shown the provide the surprising result of meeting the formula of the present claims.
The Examiner respectfully disagrees. Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
With respect to (i) the results are not fairly compared with the closest prior art in an affidavit or declaration under 37 CFR 1.132. With respect to (ii), the scope of the claims is larger than that of the examples (e.g., undefined number of average coil crimps, average coil pitch, basis weight, material types; broader average curvature radius; see Table 2 of the specification). With respect to (iii) why the results are unexpected has not been established.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
    

    
        1 Cited in IDS
        2 Machine translation used as reference